DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Pub. No. US2002/0065948) in view of Lindahl et al. (US Patent US8136096)
(fig. 12, 714), the method comprising: 
Tracking an activity of the operation system or a running activity of a program; (paragraphs 58-59, i.e., an operating system can be monitored by determine the activities such as the effect of adding a new piece of hardware, the effect of adding a new software component, and/or to determine the amount of operating system resources being allocated to handle certain events as further cited in paragraph 63)
writing a tracking result (e.g., events) of an activity of the operating system (fig. 12, 740) or a running activity of a program into a buffer when an interrupt is disabled; and (fig. 12, 746 & paragraph 51, i.e., writing the interrupt event data stored in the first memory 22 occurs when event handling associated with the interrupt.) 
reading the tracking result from the buffer and sending the tracking result to a device via a communication interface. (paragraph 57, i.e., the  read and/or write pointers associated with memory 26 which flush data from third memory 26 and transporting the contents to communication devices, subsequent processes.)
Morris discloses all the limitations as the above but does explicitly discloses sending the tracking result to a device via a communication interface when the interrupt is enabled. However, Lindahl discloses this. (col. 18, lines 51-61, i.e., the trace data (e.g., tracking result) recorded by the trace recordation module 212. If the program 101 makes an operating system service call (e.g., interrupt) the trace data listing 213 will have a sequence of machine instructions for the program 101.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lindahl with the teaching of Morris so as to provide the corresponding bit enables particular interrupt can be efficiently controlled thus to enhance the system performance.

As per claim 4, Morris discloses wherein: prior to reading and sending the tracking result from the buffer when the interrupt is enabled, the method further comprises enabling the interrupt after the tracking result of the operating system activity or the program running activity is written into the buffer. (fig.3, 746 & paragraph 9, i.e., the interrupt buffer, the non-interrupt buffer and the secondary buffer are located in memory associated with the computer running the operating system being monitored.) 

As per claim 5, Morris discloses wherein: prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled, (fig. 12, 746 & paragraph 51, i.e., writing the interrupt event data stored in the first memory 22 occurs when event handling associated with the interrupt.) the method further comprises disabling the interrupt in response to detecting that an API of the operating system or the program is called, and corresponding calling information satisfies a preset condition. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 6, Morris discloses the method further comprising detecting that an API of the operating system or the program is called, prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 7, Morris discloses the method further comprising tracking a corresponding activity of the operating system or a corresponding running activity of the program of the API to obtain the tracking (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 8, Morris discloses an apparatus comprising: 
one or more processors;  (fig.3, 12,  i.e., 714)
memory; (fig.3, 12, i.e., 746)
a write buffer module stored in the memory and executable by the one or more processors to track an activity of an operating system or a running activity of a program (fig.3, 12, i.e., 746, paragraph 9, i.e., the interrupt buffer, the non-interrupt buffer and the secondary buffer are located in memory associated with the computer running the operating system being monitored.) and write a tracking result of an activity of the operating system or the running activity of the program into a buffer when an interrupt is disabled;  (fig. 12, 746 & paragraph 51, i.e., writing the interrupt event data stored in the first memory 22 occurs when event handling associated with the interrupt.) 
a read buffer module stored in the memory (paragraph 49, i.e., reads/writes from a designated memory area, database queries and Web page accesses.  The writing 18 can be of variable length, but is intended to be of a size minimally intrusive to the event handling.) and executable by the one or more processors to read the tracking result from the buffer when the interrupt is enabled;  and 
Morris discloses all the limitations as the above but does explicitly discloses sending the tracking result to a device via a communication interface when the interrupt is enabled. However, Lindahl discloses this. (col. 18, lines 51-61, i.e., the trace data (e.g., tracking result) recorded by the trace recordation module 212. If the program 101 makes an operating system service call (e.g., interrupt) the trace data listing 213 will have a sequence of machine instructions for the program 101.)


As per claim 11, Morris discloses the apparatus further comprising an interrupt enabling module configured to enable the interrupt after the tracking result of the activity of the operating system or the running activity of program is written into the buffer, before the read buffer module reads the tracking result from the buffer when the interrupt is enabled. (paragraph 83, i.e., after sending the signal at step 688, the method can wait for a return signal from the flushing process, indicative of the flushing process having freed a portion of the secondary buffer, thus facilitating receiving and processing more events.)

As per claim 12, Morris discloses the apparatus further comprising an interrupt disabling module configured to disable the interrupt in response to detecting that an API of the operating system is called and corresponding call information satisfies a preset condition, before the write buffer module writes the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupted is disabled. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 13, Morris discloses the apparatus further comprising a tracking module configured to detect that an API of the operating system or the program is called, before the write buffer module writes the tracking result of the activity of the operating system or the running activity of the program (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)
 
As per claim 14, Morris discloses wherein the tracking module is further configured to track a corresponding activity of the operating system behavior or a corresponding running activity of the program of the API to obtain the tracking result of the activity of the operating system or the running activity of the program. (paragraphs 25-26, i.e., reading an interrupt cause register in response to receiving the interrupt, acknowledging the interrupt at block 365 (e.g., the activities may occur during execution of the ISR and transferring the override value directly to the interrupt mask register so as to enable receiving further interrupts from the interrupt source.)

As per claim 15, Morris discloses One or more machine-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
tracking an activity of an operating system or a running activity of a program. (paragraphs 58-59, i.e., The system 120 includes an operating system 100 to be monitored and an event logger 110. An operating system can be monitored to determine the effect of adding a new piece of hardware, the effect of adding a new software component, and/or to determine the amount of operating system resources being allocated to handle certain events as further cited in paragraph 63)
writing a tracking result of an activity of the operating system or the running activity of the program into a buffer when an interrupt is disabled;  and (fig. 12, 746 & paragraph 51, i.e., writing the interrupt event data stored in the first memory 22 occurs when event handling associated with the interrupt.) 
(col. 18, lines 51-61, i.e., the trace data (e.g., tracking result) recorded by the trace recordation module 212. If the program 101 makes an operating system service call (e.g., interrupt) the trace data listing 213 will have a sequence of machine instructions for the program 101.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lindahl with the teaching of Morris so as to provide the corresponding bit enables particular interrupt can be efficiently controlled thus to enhance the system performance.

As per claim 18, Morris discloses wherein: prior to reading and sending the tracking result from the buffer when the interrupt is enabled, the acts further comprise enabling the interrupt after the tracking result of the operating system activity or the program running activity is written into the buffer. (fig.3, i.e., 746, paragraph 9, i.e., the interrupt buffer, the non-interrupt buffer and the secondary buffer are located in memory associated with the computer running the operating system being monitored.)
 
As per claim 19, Morris discloses wherein: prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled, the acts further comprise disabling the interrupt in response to detecting that an API of the operating system or the program is called, and corresponding calling information satisfies a preset condition. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

(paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)


4	Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Pub. No. US2002/0065948) in view of Lindahl et al. (US Patent US8136096) and further in view of Bhandari et al. (Pub. No. US2018/0113764)
As per claim 2, 9, 16, Morris discloses all the limitation as the above but does not explicitly discloses wherein reading and sending the tracking result from the buffer when the interrupt is enabled comprises reading and sending the tracking result from the buffer according to a preset period when the interrupt is enabled. However Bhandari discloses this. (paragraph 68, i.e., The hypervisor watchdog timer sets the HV_X64_MSR_SWATCHDOG_STATUS register when the hypervisor watchdog timer issues the non-maskable interrupt.  The HV_X64_MSR_SWATCHDOG_STATUS register being set to one value (e.g., 1) indicates that the hypervisor watchdog timer has asserted the non-maskable interrupt, and the HV_X64_MSR_SWATCHDOG_STATUS register being set to another value (e.g., 0) indicates that the hypervisor watchdog timer has not asserted the non-maskable interrupt.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Bhandari with the teaching of Radhakrishma to provide the system with the watchdog timer with controlling the transiting of the 

As per claim 3, 10, 17, Bhadari discloses wherein reading and sending the tracking result from the buffer according to the preset period when the interrupt is enabled comprises: reading and sending the tracking result from the buffer when the interrupt is enabled; an entering a sleep state according to the preset period after sending the read tracking result. (paragraph 68, i.e., The hypervisor watchdog timer sets the HV_X64_MSR_SWATCHDOG_STATUS register when the hypervisor watchdog timer issues the non-maskable interrupt.  The HV_X64_MSR_SWATCHDOG_STATUS register being set to one value (e.g., 1) indicates that the hypervisor watchdog timer has asserted the non-maskable interrupt, and the HV_X64_MSR_SWATCHDOG_STATUS register being set to another value (e.g., 0) indicates that the hypervisor watchdog timer has not asserted the non-maskable interrupt.)

 Response to Amendment
5.	Applicant's amendment filed on 10/27/21 have been fully considered but are moot in view of the new ground(s) of rejection. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whos telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184